Opinion issued February 11, 2020




                                         In The

                                Court of Appeals
                                        For The

                            First District of Texas
                             ————————————
                                NO. 01-20-00048-CR
                             ———————————
                       IN RE GREGORY SCOTT, Relator



            Original Proceeding on Petition for Writ of Mandamus



                           MEMORANDUM OPINION

      Relator, Gregory Scott, has filed a petition for writ of mandamus seeking to

compel the trial court to vacate its in absentia judgment of conviction by jury and to

enter a new judgment of conviction without a finding that relator used a deadly

weapon.1



1
      The underlying case is Scott v. State, Cause No. 1398535, in the 339th District Court
      of Harris County, Texas, the Honorable Maria T. Jackson presiding.
      We deny the petition for writ of mandamus.2 We dismiss any pending motions

as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.
Do not publish. TEX. R. APP. P. 47.2(b).




2
      Relator’s petition for writ of mandamus also does not comply with Texas Rules of
      Appellate Procedure 52.3 and 52.7. See TEX. R. APP. P. 52.3(a)–(h), 52.7(a), (c).

                                           2